Appeal from an order of the Family Court, Dutchess County (Bernhard, J.), dated September 8, 1981, which, after a hearing, adjudged appellant to be a juvenile delinquent for being in violation of the terms of his probation, and remanded him to the Division of *849Youth. Order reversed, on the law, without costs or disbursements, and proceeding remitted to the Family Court, Dutchess County, for further proceedings consistent herewith. On July 21,1981, after a hearing, the appellant was placed oh probation for one year “with the usual conditions of probation, including counselling.” On August 25, 1981, appellant was arraigned on charges of violating his probation in that he failed to obey the lawful commands of his parents and was absent from the parental home without permission. During the hearing on the violation charge, appellant stated, inter alia: “It was not direct orders that I disobeyed; what happened, it was talking behind my mother’s back about her that got her extremely angry with me and caused her to contact probation and all.” With respect to the charge of leaving home, his Law Guardian stated: “The petition was dated July 21st, so he probably was not contacted on this one, but he has been on probation in the past.” From this record we cannot determine whether appellant was ever informed, either orally or in writing, of the specific terms of his probation. Upon remittitur, the Family Court must first determine whether he was so informed and, if not, then the charge of violating probation must be dismissed. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.